  

Dated 17 May 2012

 

2012年5月17日

 

ADDENDUM

 

TO

 

DESIGN AND DEVELOPMENT OF A

PRAWN HATCHERY, NURSERY & GROW-OUT FARM

CONSULTING SERVICES AGREEMENT

 

设计与开发

孵化，育苗及养殖虾场

咨询服务合约书

附录

 

Between合约双方:

 

Service Provider甲方 : CAPITAL AWARD INC.       The Employer雇主 : A Group of
China’s Businessmen in Sanjiao Town, Zhongshan City, represented by Mr. LIU GANG
    中国中山市三角镇合资代表刘钢先生

 

 

 

 

Addendum To Contract

 

附录

 

This Addendum made on this 17th May 2012, is in reference to a Design and
Development of a Prawn Hatchery, Nursery & Grow-out Farm Consulting Services
Agreement dated 18th November 2011 (hereinafter called “the Main Contract”)

 

本附录制定于2012年5月17日, 是有关制定于2011年11月18日设计与开发孵化、育苗及养殖虾场咨询服务合约书（以下简称“主合同”）。

 

Between合约双方:

 

1.The Service Provider: CAPITAL AWARD INC. (hereinafter called “CA”), a Belize
incorporation with business address at RM3711 Block B, China Shine Plaza, No. 9,
Lin Hexi Road, Tianhe District, Guangzhou 510610, the People’s Republic of
China, represented by its director Mr. Solomon Lee of Australian Passport No.
E4010069

 

承包方: Capital Award Inc. （以下统一简称为承包方）,,注册于伯利兹

法定地址 :广州市天河区林和西9号耀中广场B座3711室(510610)

法定代表人：Solomon Lee(李业勤)澳洲护照号：E4010069

 

And 及

 

2.The Employer：A group of China's businessmen in San jiao Town, Zhong Shan City
represented by Mr. LIU GANG (Chinese identification No:440111196405093916 of
Agriculture Park of No. 15, Ching Area, Guang Ming Village, San Jiao Town, Zhong
Shan City, Guangdong Province, China); (Herein after collectively called “the
Employer”

 

雇主: 中国中山市三角镇合资代表: 刘钢（中国居民身份证号码：

 

440111196405093916             ） （以下统一称为雇主）。

 

 

 

 

Recitals

 

叙述

 

1.The Parties hereto have agreed to construct and develop a prawn hatchery,
nursery and grow-out farm at a site at Agriculture Park No. 15, Ching Area,
Guang Ming Village, San jiao Town, Zhong shan City, Guangdong Province, using
the AP Technology under the Main Contract.

 

双方已同意依据主合同的条款，利用AP技术系统在广东省中山市三角镇光明村十五顷农业园，建造及发展孵化，育苗及养殖虾场。

 

2.It was provided in the Main Contract that the parties hereto would formalize
the full details of the Phase 2 of the Project upon completion of the Phase 1 of
the development.

 

主合同的条款规定，双方将在第一阶段的发展完成后，商讨与制定项目第二期的全部细节。

 

3.In consideration of the mutual promises contained herein, the parties hereto
agree to make the additions to the Main Contract as outlined below.

 

鉴于双方的相互承诺，双方同意于此对主合同作出补充，概述如下。

 

NOW THE PARTIES AGREE AS FOLLOWS:

 

以下是双方达成的共识：

 

1.PHASE 2 DEVELOPMENT 第2期发展

 

Phase 2 of the development is divided into 2 stages, and comprised of the
following components :

 

该项目第2期的发展分为2个阶段，并包含以下的项目发展组成部分：

 

(1)8 APM prawn grow-out units, each having tanks measuring 12m x 12m x 3m
(in-house on land of 20 mu)

 

8 座APM养殖虾场，各别设有12米×12米×3米的养殖池（占地20亩的室内虾场）

 

(2)On a separated block of 50 Mu land; 10 x 2 mu open dams connected with RAS
filtration systems using the APM technology.

 

 

 

 

在另一幅50亩的土地，建设10座每座2亩，衔接采用APM技术的RAS过滤系统的室外水坝。

 

(3)An additional in-house (2,000 m²) RAS system hatchery that will have the
capacity to produce up to one billion flies per year

 

额外2,000平方米采用RAS系统的室内孵化虾场，具备十亿虾苗的年生产量。

 

(4)All basic infrastructures on the developed sites (including all power and
water connections, roads, drainages and street furniture, etc.)

 

所有开发地段的基础设施（包括所有电源和水的连接，道路，排水和街道家具等）。

 

(5)Storages (dry and cold facilities)

 

干、冷储藏设备

 

(6)Heating facilities (including all connections and fittings etc.)

 

暖气设施（包括所有连接和配件等）

 

(7)Staff Quarters (covering about 25 workers at a given time)

 

员工宿舍（可在任何时候供25名员工住宿）

 

(8)A laboratory cum office with built up area of 2,000 m2 (single or two storey)

 

2000平方米的实验室暨办公室（单层或双层）。

 

2.DEVELOPMENT SCHEDULE AND COST OF PHASE 2 DEVELOPMENTS

 

第2期发展的时间计划表

 

The period of the Phase 2 development shall be 2 years, from 17th May 2012 to
16th May 2014.

 

第2期的发展为期2年，从2012年5月17日至2014年5月16日。

 

 

 

 

Phase 2 Stage 1 : The estimated development cost is at US$8.35 million (or
RMB52.6 million) +/- 20% acceptable. The details on the schedule and cost
thereof are more particularly set out in the Information List 2 of the Appendix
3 as annexed hereto.     第2期第1阶段 :

开发成本估计为8.35百万美元（相等于人民币5.26千万元）， +/- 20％是可以接受的。项目发展计划与费用细节 — 请参阅附上的附表三的明细表2。

 

Phase 2 Stage 2 : Full details thereof will be finalized by the parties hereto
in December 2012.     第2期第2阶段 : 双方将于2012年12月协商与制定第2期第2阶段的全部细节。

 

3.PAYMENTS TERMS 付款方式

 

Progressively within 60 days from invoicing, with up to 75% of which will be
retained for purpose of acquiring equity interest in the future SFJVC within 3
years.

 

款项应于发票开具日期起60天内支付，其中高达75％的付款，将保留作为乙方在3年之内换取合营公司的得股权。

 

4.No other terms or conditions of the Main Contract are negated or changed as a
result of this Addendum, and to the extent this Addendum shall be deemed to be
inconsistent with any terms or conditions of the Main Contractor, the terms of
this Addendum shall govern.

 

主合同的其他条款或条件不因本附录而无效或改变，本附录的条款与主合同的条款，如有不一致的地方，其条款按本附录为准。

 

The Parties hereby agree and accept the terms and conditions specified hereof
and execute this agreement with mutual consent:



双方同意并接受上述合同条款，同意执行协议，签字盖章：

 

The Common Seal of

CAPITAL AWARD INC.

was hereunto affixed in the presence of :

CAPITAL AWARD INC. 印章

代表签名：

 

 

 

 

        (Solomon Lee)       Dated 17 May 2012     2012年5月17日  

  

Signed by the Employer

  

Mr. LIU GANG

  

雇主刘钢先生签名

  

                Witness 在场见证人

  

Dated 17 May 2012

  

2012年5月17日

 

 

 

  

Appendix 3 附表三

 

Information List 2 明细表二

 

Stage

阶段

Description of work (Phase 1) 第一期工作叙述 Estimated schedule
预期时间表 Estimated Development charges
发展费用估计   1     Starting
开始 Completion
完成 Quantity
数量 US$ /
unit
美元/
单位

RMB/ unit

人民币/单
位

USD
美元总计                        

May 2012

2012年5月

31 December
2012

2012年12
月31日

                          * Engineering designs and drawings on lay-out plan
工程设计及规划图

May. 2012

2012年5月

30.06.2012

2012年6月

1350 Hours小时 250    337,500 * Engineering design on underground water and water
towers
地下水和水塔工程设计

May. 2012

2012年5月

30.06.2012

2012年6月

720 Hours小时 250    180,000 * Engineering and designs on Roads and drainages
道路及排水渠工程设计

May. 2012

2012年5月

30.06.2012

2012年6月

720 Hours小时 250    180,000 * Engineering designs and drawing on all grow-out
tanks and                 related filtration systems and water flows etc.
养殖池与过滤系统工程设计和绘画图

May. 2012

2012年5月

Sept. 2012

2012年9月

2260 Hours小时 250    565,000 * Engineering designs and drawing on all open dams,
related                 underground water (in and out flow) and connections to  
              the RAS filtration systems.
大坝和地下水衔接过滤系统的工程设计和绘画图

June. 2012

2012年6月

Aug. 2012

2012年8月

3260 Hours小时 250    815,000 * Engineering and designs on the open dams' RAS
filtration                 systems. 大坝的过滤系统的工程设计

June. 2012

2012年6月

Aug. 2012

2012年8月

1440 Hours小时 250    360,000 * Engineering and designs and drawings of all built
up buildings
建筑物的工程设计和绘画图

August. 2012

2012年8月

Nov. 2012

2012年11月

360 Hours小时 250    90,000 * Engineering designs and drawings on all heating
systems                

and connections and fittings etc.

暖气设施及所有连接和配件等工程设计和绘画图  

July. 2012

2012年7月

Nov. 2012

2012年11月

360 Hours小时 250    90,000                   * Site clearing and levelling
土地清理及平整

June. 2012

2012年6月

Aug. 2012

2012年8月

50 Mu亩   35,000 / Mu亩  277,778                   * Boundary fencing and related
landscaping
边界围栏和相关的环境美化

Oct. 2012

2012年10月

March. 2013

2013年3月

50 Mu亩   45,000 / Mu亩  357,143                   * Internal roads and drainage
construction and street furniture
内部道路、渠务工程及街道家具

Oct. 2012

2012年10月

June. 2013

2013年6月

30 Mu亩   326,700 / Mu亩  1,555,714                   * Construction of 10 x 2 Mu
open dams
建设10座每座2亩室外水坝

Oct. 2012

2012年10月

Sept. 2013

2013年9月

20 Mu 亩   35,000 / Dam 水坝  111,111     Related Plants and equipment 相关的设备      
          Fittings and components相关的安装及配件                               *
Construction of the outdoor RAS filtration systems
建设室外RAS过滤系统

Oct. 2012

2012年10月

Sept. 2013

2013年9月

5 Mu 亩   945,000 / Mu 亩  750,000     Related Plants and equipment 相关的设备    

Provisional

暂定

5 x APM 850,000 / APM  674,603     Fittings and components 相关的安装及配件    

Provisional

暂定

10%    67,460                   * Under ground water connections and water
powers                 Construction 地下水衔接和水塔建设

Oct. 2012

2012年10月

Oct. 2013

2013年10月

30 Mu亩   20,000 / Mu 亩  95,238     Related Plants and Equipment 相关的设备    

Provisional

暂定

  2,000,000  317,460     Fittings and components 相关的安装及配件    

Provisional

暂定

10%    31,746                   * Supervising and installations
监督设备安装

Oct. 2012

2012年10月

Oct. 2013

2013年10月

3600 Hours小时 150    1,080,000                   * Miscellaneous and out of
pockets
杂项和其他杂费

May. 2012

2012年5月

Oct. 2013

2013年10月

5% overall 总体      396,788                                       Total for Stage
(1) Phase 2 第一期第二阶段总计            8,332,541

 



 

